Citation Nr: 0031318	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for pathology causing 
unspecified swollen and painful joints.

6.  Entitlement to service connection for a right eye 
condition.

7.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a stomach condition.

8.  Entitlement to a rating in excess of 40 percent for 
residuals of radical prostatectomy for prostate cancer, on 
appeal from the initial award of service connection.

9.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
award of service connection.

10.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1950 to July 
1975.

This case is docketed with the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Atlanta, 
Georgia, regional office (RO), which issued, in pertinent 
part, a rating decision on issues one through seven in 
October 1995, on issue eight in April 1997, and on issues 
nine and 10 in March 1998.

Statements by various personnel of Georgia Department of 
Veterans Service filed after April 13, 1999, are referred to 
the RO to determine whether any of them raise claims 
warranting development or other action.


FINDINGS OF FACT

1.  Prior to April 13, 1999, the veteran signed and filed 
substantive appeals from rating decisions on all matters 
listed as issues in the instant Board decision.

2.  On April 13, 1999, the RO received a personally signed 
statement from the veteran withdrawing his appeal as to all 
matters listed as issues in the instant Board decision.


CONCLUSION OF LAW

The appellant's statement received by the RO April 13, 1999, 
is a legally sufficient withdrawal of all substantive appeals 
from the October 1995, April 1997, and March 1998 rating 
decisions, and there is no issue before the Board over which 
the Board may exercise appellate jurisdiction.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), 
(c), 20.301, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In May 1995, the veteran initiated multiple informal claims 
for service connection and an increased rating of a currently 
service-connected disability.  In October 1995, the RO denied 
the claims stated as issues one through seven in the instant 
Board decision, and also service connection for hepatitis and 
increased rating for a left eye disorder.  In January 1996, 
the veteran filed a personally signed notice of disagreement 
with the RO encompassing all claims adjudicated in October 
1995.  In December 1995, the RO issued a statement of the 
case (SOC) addressing all determinations in the October 1995 
rating decision.  In January 1996, the veteran filed 
personally signed substantive appeal (VA Form 9) addressing 
issues one through seven of the instant Board decision.  In 
the substantive appeal he stated, "I do not argue with your 
hepatitis ruling," and that "I will accept the current 
evaluation for my left eye condition."

In April 1997, the RO granted service connection for 
postoperative prostate cancer, rated noncompensably 
disabling.  In June 1997, the veteran filed a personally 
signed notice of disagreement with the disability evaluation 
assigned by the April 1997 rating decision.

In July 1997, the veteran testified at a hearing before the 
undersigned, at which time he identified the issues 
designated one through seven in the instant Board decision as 
those on appeal.

In March 1998 the RO granted service connection for post-
traumatic stress disorder (PTSD), rated 30 percent disabling 
and for tinnitus, rated 10 percent disabling, and granted a 
20 percent rating for prostate cancer (renamed postoperative 
radical prostatectomy/prostate cancer) and denied service 
connection for bilateral hearing loss.  The veteran filed a 
personally signed notice of disagreement with all actions 
taken in the March 1998 rating decision.  He also summarized 
his VA claims history from May 1995, referring to different 
statements that he said excluded the rating of his left eye 
disability and the denial of service connection for hepatitis 
from his pending appeal.  In July 1998, the RO issued a 
statement of the case addressing all issues adjudicated in 
April 1997 and March 1998.

In July 1998, the veteran filed a personally signed 
substantive appeal addressing issues eight through ten of the 
instant Board decision, and stating satisfaction with the 
March 1998 rating for tinnitus.

The veteran testified at a hearing before a VA hearing 
officer on August 6, 1998.  In a personally signed statement 
received by the RO on August 6, 1998, the veteran withdrew 
the appeal from the denial of service connection for 
bilateral hearing loss.

In November 1998, the RO issued the hearing officer's 
decision, which increased to their current levels the 
disability ratings for PTSD and for status postoperative 
residuals of radical prostatectomy.  An SSOC on those two 
issues also issued in November 1998.

A rating decision of December 10, 1998, denied a total 
disability rating based on individual unemployability (TDIU).  
The RO notified the veteran of the denial by letter of 
December 22, 1998.

On December 14, 1998, the RO received an Appeal Status 
Election Form (VA Form 21-23 (316)) signed by the veteran.  
He had modified the form to indicate that he was satisfied 
with the hearing officer's decision and corresponding SSOC of 
November 1998 and he withdrew his appeal only as to those 
issues (rating of PTSD and residuals of prostatectomy).  He 
stated his intent to prosecute the seven issues previously on 
appeal.  He listed the seven issues stated in the January 
1996 substantive appeal.

In January 1999, the veteran filed a personally signed notice 
of disagreement with the December 1998 denial of TDIU.  A 
rating decision of April 7, 1999, granted TDIU and 
Dependents' Educational Assistance.

On April 13, 1999, the RO received a statement from and 
signed by the veteran dated April 8, 1999.  The veteran 
reported that his representative from Georgia Department of 
Veterans Service (GDVS) had informed him of the April 7, 
1999, grant of TDIU.  He stated that he understood from 
representative A that he was being granted TDIU because he 
(the veteran) will agree to drop all appeals in process.  He 
stated, "I hereby drop all APPEALS in process."  He 
specifically referenced all appeals identified on the VAF 21-
23 (316) dated in December 1998 and on the VAF 9 dated in 
July 1998.

A statements received on April 22, 1999, with an attached 
memorandum of a conversation between two other GDVS staff 
members, and a statement of July 1999 from the veteran's GDVS 
representative averred that the veteran's only intent was to 
advance his TDIU claim, and the veteran had no intent to drop 
the appeals.  The July 1999 statement asserted that the 
veteran had requested that the representative coordinate with 
VA to advance his claim ahead of 700 other pending claims, 
saying that he would withdraw all appeals if the 
representative would expedite the case.  The representative 
asserted that is was a simple case of the veteran wishing to 
move ahead of other claimants, but he had never intended to 
drop his appeals.  The July 1999 statement also indicated 
that the veteran did not want to appeal the evaluation of 
tinnitus or the denial of service connection for hearing 
loss.


II.  Analysis

The appellant filed a notice of disagreement and a 
substantive appeal addressing the claims denied in October 
1995, April 1997, and March 1998, as listed under ISSUES in 
this decision, supra.  Each of the filings was over his 
signature as a person authorized by law to initiate and 
perfect appeals from VA rating decisions.  See 38 C.F.R. 
§ 20.301 (2000).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 1991).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2000).  The 
statement received from appellant on April 13, 1999, was 
legally sufficient to withdraw the substantive appeal as to 
each issue encompassed in the statement, because it post-
dated the pertinent substantive appeals, stated the appeal 
should stop, and was signed by him.  The veteran having 
withdrawn this appeal, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue.

Once the substantive appeal was withdrawn, the case was in 
the status it had prior to filing a substantive appeal; it 
became an unperfected appeal.  38 U.S.C.A. § 7105(a), (d)(3) 
(West 1991); 38 C.F.R. § 20.302 (2000).  Once the appeal was 
withdrawn, the appeal ceased to be in conformity with the 
rules for filing appeals, which require both a notice of 
disagreement and a substantive appeal.  38 U.S.C.A. § 7105(a) 
(West 1991).  The Board is proscribed from entertaining an 
application for review on appeal of a decision by an RO if 
the application is not in conformity with the statutes 
governing such appeals.  38 U.S.C.A. § 7108 (West 1991).

The statements by the appellant's representatives post-dating 
the April 13, 1999, statement by the veteran cannot reinstate 
the appeals, because they amount to untimely appeals from the 
adjudications to which they pertain.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  VA 
regulation does not provide for the rescission of a 
withdrawal of an appeal.  See 38 C.F.R. §§ 20.200-20.204 
(2000).

The July 1999 statement by representative A indicating the 
veteran did not wish to appeal tinnitus or hearing loss is 
null and void, given that the veteran had never initiated an 
appeal regarding tinnitus, and he had withdrawn his appeal 
regarding hearing loss August 1998.  Each withdrawal that 
predated April 13, 1999, is subsumed under the comprehensive 
withdrawal of that date.

The various statements from representatives of the veteran's 
service organization as to his intention, or lack of 
intention, to withdraw his appeals have no legal effect.  
There is no provision for reinstating an appeal that has been 
properly withdrawn, in writing, by the claimant.

In sum, the Board lacks jurisdiction to review any issue 
arising from the October 1995, April 1997, or March 1998 
rating decisions, because the appellant's withdrawal of his 
appeals legally negates the substantive appeals.  Hence, 
there is no jurisdiction-conferring substantive appeal.  As 
there is no appeal in conformity with applicable laws, the 
claim must be dismissed.


ORDER

The appeals from denials of entitlement to service connection 
for a right knee disorder, right ankle disorder, left ankle 
disorder, sleep dysfunction, swollen and painful joints, 
right eye condition, bilateral hearing loss, and whether to 
reopen a claim for service connection for a stomach disorder, 
and to higher ratings for PTSD and for residuals of radical 
prostatectomy are dismissed.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


